Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 08/28/2019 are accepted by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




1.	Claims 1-6, 8, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freudiger et al. (US Publication No. 2017/0124336, hereinafter “Freudiger”).

Regarding claim 1, Freudiger does disclose, a non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a process, the process comprising: obtaining data in which a value is set to at least a part of one or a plurality of items from a device coupled to the computer via a network (Freudiger, (para. [0007, 0018] and figure 1), a dataset of attributes is accessed. Each attribute in the dataset is associated with a plurality of values; (para. [0023]), where the dataset can include attributes, such as name, social security number, address, telephone number, medical condition, and account number, and data values for each attribute, for one or more individuals); determining a management level to be applied to the data from among a plurality of management levels having different information protection measure strengths based on an item name of each of the one or the plurality of items of the data and presence or absence of a setting of a value to each of the one or the plurality of items (Freudiger, (para. [0020]), during processing of a dataset by the anonymizer, the comparer 14 compares the attributes of the dataset with either a dictionary 19 for an associated array of strings that refer to quasi-identifiers, distribution models 20, or regular expressions 29. During the comparison, the sensitivity module 16 assigns a sensitivity value to each attribute and can identify one or more attributes as sensitive based on the assigned sensitivity values. The sensitivity value reflects an amount of anonymization needed to ensure that data is masked strongly enough to prevent identification of the corresponding individual. For instance, attributes that are more sensitive must be more strongly anonymized than attributes that are less sensitive; (para. [0023]), where determining a sensitivity level for each attribute, allows the anonymizer to identify one or more attributes for anonymization and a level of anonymization necessary); and storing the data in a memory in association with management information indicating the management level applied to the data (Freudiger, (para. 0018]), the stored data 25 can include one or more data sets 25 each associated with a plurality of attributes. Further, each attribute is associated with data values for a group of individuals; (para. [0020]), where the sensitivity module 16 assigns a sensitivity value to each attribute and can identify one or more attributes as sensitive based on the assigned sensitivity values).  

Regarding claim 2, Freudiger does disclose, the non-transitory computer readable recording medium according to claim 1, wherein the determining determines the management level applied to the data is a personal information management level when the item name of each of the one or the plurality of items includes an item name of an individual attribute item capable of identifying an individual, and a value is set to the individual attribute item (Freudiger, (para. 0023, 0029]), determining a sensitivity level for each attribute, allows the anonymizer to identify one or more attributes for anonymization and a level of anonymization necessary. FIG. 2 is a flow diagram showing a computer-implemented method for automatically identifying attributes for anonymization, in accordance with one embodiment. A data owner identifies a dataset for potential anonymization. The dataset can include attributes, such as name, social security number, address, telephone number, medical condition, and account number, and data values for each attribute, for one or more individuals).  

Regarding claim 3, Freudiger does disclose, the non-transitory computer readable recording medium according to claim 2, wherein the determining determines the management level applied to the data is an anonymous manipulated information management level when the item name of each of the one or the plurality of items includes the item name of the individual attribute item, but no value is set to the individual attribute item (Freudiger, (para. 0026]), the data values can be analyzed using rule-based classification, statistics-based classification or plaintext sampling, to select (block 33) one or more attributes for anonymization based on an assigned sensitivity value; (para. [0025]), Zero is the smallest plaintext data value and the encrypted value of zero).  

Regarding claim 4, Freudiger does disclose, the non-transitory computer readable medium according to claim 3, the process further comprising: performing anonymity manipulation on personal information to obtain anonymous manipulated information data (Freudiger, (para. 0023]), a data owner identifies a dataset for potential anonymization. The dataset can include attributes, such as name, social security number, address, telephone number, medical condition, and account number, and data values for each attribute, for one or more individuals).  

Regarding claim 5, Freudiger does disclose, the non-transitory computer readable recording medium according to claim 1, wherein the data includes a plurality of records, each record including at least a first item and a second item (Freudiger, (para. [0035, 0018]), the data owner can provide the anonymizer with a list of attributes and associated sensitivity values), and the process further comprises: comparing a value of the first item and a value of the second item of the plurality of records (Freudiger, (para. [0035]), the anonymizer utilizes the sensitivity values to determine a level of anonymization and anonymizes the data values for each attribute according to the determined anonymization level); and the determining determines the management level applied to the data is the personal information management level when a number of the plurality of records having a same value of the first item and a same value of the second item is less than a threshold value (Freudiger, (para. [0035]), a threshold can be used to determine whether anonymization of an attribute is necessary. For example, all attributes with a sensitivity value above 0.7 should be anonymized. Also, in lieu of a single threshold, a range of sensitivity values can be used, as described above, to determine whether anonymization is necessary and a level of anonymization that should occur; (para. [0046]), a first attribute from the dataset is already associated with a sensitivity value. A mapping of the first attribute is compared to the mappings of the other attributes in the dataset to determine whether another attribute in the dataset is so closely correlated that the data values of the first attribute and the correlated attribute should be similarly anonymized).  

Regarding claim 6, Freudiger does disclose, the non-transitory computer readable recording medium according to claim 1, wherein the determining determines the management level applied to the data is a statistical information management level when the one or the plurality of items are an item indicating a statistical target or an item indicating a name of a statistical value (Freudiger, (para. 0040]), using statistics -based classification, an encrypted attribute is selected from the dataset for mapping and comparison with the PDFs. FIG. 6 is a block diagram showing, by way of example, a graph 70 for a distribution of zip codes in a dataset).  

Regarding claim 8, Freudiger does disclose, the non-transitory computer readable recording medium according to claim 1, further comprising: searching the memory for data in response to a data search request specifying a search condition; and outputting a search result indicating a name and a management level of pertinent data matching the search condition (Freudiger, (para. 0050]), in response to the request, the data owner provides (block 92) the anonymizer with the sample. In one embodiment, the complete dataset in encrypted form can also be provided with the plaintext sample. Prior to, concurrently with, or after receipt of the sample, the anonymizer can access (block 93) a list of expressions. The expression list can include at least one pattern for each attribute and a sensitivity value associated with each pattern).  

Regarding claim 11, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, Freudiger does disclose, the computer-implemented data distribution system according to claim 12, wherein the processor is further configured to distribute data between the memory and at least one external device via the network (Freudiger, (para. 0019]), the transmitter 23 can send the encrypted data 26 to an anonymizer 13).  

Regarding claim 14, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 15, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim8. Accordingly, this claim is rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


2.	Claims 7, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Freudiger et al. (US Publication No. 2017/0124336, hereinafter “Freudiger”) in view of Stockdale et al. (US Pub No. 2019/0260784, hereinafter “Stockdale”, (provisional app no. 62/632,623, filed on 02/19/2018)).

Regarding claim 7, Freudiger does disclose, the non-transitory computer readable recording medium according to claim 1.
Freudiger does not explicitly disclose but the analogous art Stockdale discloses, wherein the data includes a position of an obtainment source of the data on the network, and the determining determines the management level applied to the data is an open data management level when the position of the obtainment source of 44Atty. Dkt. No.: 18-00959 the data corresponds to open data positional information indicating a storage location of open data useable without limitation (Stockdale, (para. [0163, 0046]), a black list describing data fields to be anonymized before display from an external data source. The permission module is configured to factor at least one of i) the black list and ii) the optional whitelist into determining the privacy level (Block 1204). … … … the association occurs by locating data values that reflect identifiable information to the network entity to be clustered in close proximity. (Block 1210). The clustering module is configured to adjust the privacy level of the data field up or down based on a privacy level assigned to the associated known sensitive data field when the data value of the first data field is closely clustered to a data value of that associated known sensitive data field). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Freudiger by including an obtainment source of the data on the network taught by Stockdale for the advantage of automatically replace personally identifiable information with an alias comply with a set of privacy requirements (Stockdale, (para. [0003] and abstract)).


Regarding claim 9, Freudiger does disclose, the non-transitory computer readable recording medium according to claim 1, further comprising: generating manipulated data by manipulating the data according to a data manipulation request requesting manipulation of the data stored in the memory (Freudiger, (para. 0018]), the stored data 25 can include one or more data sets 25 each associated with a plurality of attributes. Further, each attribute is associated with data values for a group of individuals; (para. [0020]), where the sensitivity module 16 assigns a sensitivity value to each attribute and can identify one or more attributes as sensitive based on the assigned sensitivity values); and outputting information indicating the Freudiger, (para. [0020]), the sensitivity value reflects an amount of anonymization needed to ensure that data is masked strongly enough to prevent identification of the corresponding individual. For instance, attributes that are more sensitive must be more strongly anonymized than attributes that are less sensitive).  
Freudiger does not explicitly disclose but the analogous art Stockdale discloses, determining a management level of the manipulated data based on the management level of the data as a manipulation source and a content of the manipulation (Stockdale, (para. [0163]), the clustering module applies one or more clustering techniques to the data values from the data fields within the input data in order to associate their corresponding data fields with an associated known sensitive data field based on proximity of their clustered data values. Thus, the association occurs by locating data values that reflect identifiable information to the network entity to be clustered in close proximity (Block 1210). The clustering module is configured to adjust the privacy level of the data field up or down based on a privacy level assigned to the associated known sensitive data field when the data value of the first data field is closely clustered to a data value of that associated known sensitive data field (Block 1212)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Freudiger by including data a manipulation source taught by Stockdale for the advantage of automatically replace personally identifiable information with an alias comply with a set of privacy requirements (Stockdale, (para. [0003] and abstract)).

Regarding claim 19, the substance of the claimed invention is similar to that of claim 9. Accordingly, this claim is rejected under the same rationale.


Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432